 


109 HR 3797 IH: To prohibit the expenditure of funds for the construction or lease of buildings or space for the United States Government until January 1, 2007.
U.S. House of Representatives
2005-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3797 
IN THE HOUSE OF REPRESENTATIVES 
 
September 15, 2005 
Mr. Gohmert (for himself, Mr. Hostettler, Mr. Bishop of Utah, Mr. King of Iowa, Mr. Shadegg, Mr. Garrett of New Jersey, Mr. Flake, Mr. Gutknecht, Mr. Tancredo, Mr. Goode, Mr. McHenry, Mr. Feeney, Mr. Chabot, Mr. Marchant, and Mr. Bartlett of Maryland) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
 
A BILL 
To prohibit the expenditure of funds for the construction or lease of buildings or space for the United States Government until January 1, 2007. 
 
 
1.FindingsCongress finds the following: 
(1)While the United States comes together to rebuild the devastated Gulf Coast Region, the Federal Government must tighten its fiscal belt to ease the burden on the taxpayers. 
(2)The citizens of the country not affected by the devastating Hurricane Katrina are contributing to pay for the rescue and repair of the region. 
(3)The Federal Government has a responsibility to the taxpayers to make sacrifices in other areas while helping those in dire need of financial resources.
(4)Federal funds that otherwise would be spent on new construction or leasing of Federal buildings would be better spent helping victims of Hurricane Katrina.  
2.Moratorium on the construction or leasing of new Federal buildings until January 2007 
(a)ProhibitionNo funds may be expended for the construction or lease of buildings or space for any branch of the United States Government or any entity within such branch, unless a contract for the construction or lease was entered into before the date of the enactment of this Act. 
(b)ExceptionsThe prohibition in subsection (a) does not apply in any case in which— 
(1)the funds are to be used for any construction to rebuild the Gulf Coast region devastated by Hurricane Katrina; or 
(2)the expenditure of funds for the purposes described in subsection (a) is necessary in the interests of national security. 
(c)ExpirationThe prohibition under subsection (a) shall expire on January 1, 2007.   
 
